42 F.3d 1409
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.John T. COSTIN, Petitioner,v.DEPARTMENT OF HEALTH AND HUMAN SERVICES, Respondent.
No. 95-3079.
United States Court of Appeals, Federal Circuit.
Nov. 22, 1994.

1
64 M.S.P.R. 517.


2
DISMISSED.

ORDER

3
A petition for review of a final order of the Merit Systems Protection Board having been docketed in this court, and upon notification from the Merit Systems Protection Board that this case is still pending before the Board upon a request for reopening filed by the Office of Personnel Management, it is


4
ORDERED that the petition for review be, and it hereby is, DISMISSED, without prejudice either to subsequently filing a petition for review after the board has again acted in the case or reinstating this petition for review if necessary.